DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         CHRISTINE COOPER,
                              Appellant,

                                    v.

     REHABILITATION CENTER AT HOLLYWOOD HILLS LLC,
 HOLLYWOOD HILLS LLC, HOLLYWOOD HILLS, LLC, HOLLYWOOD
  PROPERTY INVESTMENTS LLC, and FLORIDA POWER & LIGHT
                       COMPANY,
                       Appellees.

                              No. 4D20-163

                           [October 21, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE17-022161.

   Scott P. Schlesinger and Jeffrey L. Haberman of Schlesinger Law
Offices, PA, Fort Lauderdale, and Adam Richardson of Burlington &
Rockenbach, P.A., West Palm Beach, for appellant.

  Julie W. Allison of Julie W. Allison, P.A., Hollywood, and Dorothy F.
Easley of Easley Appellate Practice PLLC, Miami, for appellees.

WARNER, J.

   We affirm the order of the trial court compelling arbitration of
appellant’s claims against the appellee, Rehabilitation Center at Hollywood
Hills, LLC. The arbitration agreement called for arbitration of “any
controversy or claim arising out of or relating to this Agreement or breach
thereof.” Because the arbitration clause is broad in scope, appellant’s
claims are subject to it.

   Appellant is a resident of the appellee Center, a nursing care facility.
At the time of the incident described in the complaint, appellant had lived
there for two years and she was dependent on the nursing staff for her
daily care. The underlying action seeks to recover for injuries suffered by
appellant at the Center when it lost power to its air conditioning units
during Hurricane Irma. Appellant’s multi-count complaint alleged causes
of action in tort. It alleges that the Center failed to provide appropriate
nursing care and shelter for the residents when the power went out,
including: negligently permitting them to stay in high heat conditions for
days; failing to relocate or evacuate the residents when conditions became
life-threatening; failing to properly assess the residents and to call for
emergency assistance; and failing to have an emergency plan, including
for evacuation in an emergency.

   The Center moved to compel arbitration pursuant to the agreement.
The admission agreement provides that “we [The Center] shall provide
nursing facility care and services to you [in] exchange for payment.” It also
contained an arbitration clause which provides: “Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by arbitration in accordance with the provisions of the Florida
Arbitration Code found at Chapter 682[.]”

   Appellant objected, contending that the arbitration agreement did not
cover tort claims. After a full hearing, the court granted the motion, based
upon the general policy favoring arbitration agreements. It concluded that
appellant’s complaints came within the broad language of the arbitration
clause. This appeal followed.

   A legion of cases have established that arbitration agreements are
favored, and courts “should resolve all doubts about the scope of an
arbitration agreement . . . in favor of arbitration, rather than against it.”
Ronbeck Const. Co., Inc. v. Savanna Club Corp., 592 So. 2d 344, 346 (Fla.
4th DCA 1992). See also Roe v. Amica Mut. Ins. Co., 533 So. 2d 279
(Fla.1988); Roger E. Freilich, D.M.D., P.A. v. Shochet, 96 So. 3d 1135 (Fla.
4th DCA 2012).

    Florida courts generally classify arbitration agreements into two basic
types: “(1) provisions with language and application narrow in scope; (2)
provisions with language and application broad in scope.” Jackson v.
Shakespeare Found., Inc., 108 So. 3d 587, 593 (Fla. 2013); see also Seifert
v. U.S. Home Corp., 750 So. 2d 633, 636-37 (Fla. 1999). A narrow
arbitration clause is one which requires arbitration for claims “arising out
of” the subject contract. See Jackson, 108 So. 3d at 593; Seifert, 750 So.
2d at 636-37. A provision which is broad in scope allows for arbitration of
claims “arising out of or related to” the contract, including tort claims.
Seifert, 750 So. 2d at 639.

   Even in contracts containing broad arbitration clauses, however, there
must be “some nexus between the dispute and the contract containing the
arbitration clause.” Seifert, 750 So. 2d at 638. “The addition of the words

                                     2
‘relating to’ broadens the scope of an arbitration provision to include those
claims that are described as having a ‘significant relationship’ to the
contract—regardless of whether the claim is founded in tort or contract
law.” Jackson, 108 So. 3d at 593. “[A] claim has a nexus to a contract
and arises from the terms of the contract if it emanates from an inimitable
duty created by the parties’ unique contractual relationship.” Jackson,
108 So. 3d at 593.

    We conclude, as did the trial court, that the claims of appellant arise
out of or are related to the contract. The Center agreed to provide nursing
care at the facility in return for payment. The claims of appellant arise out
of failure to provide appropriate nursing care and to provide for appellant’s
well-being after the hurricane. Appellant’s entire relationship with the
Center is based upon their agreement, and her claims involve what she
alleges that it failed to do in providing those services and protecting her.

   In Consolidated Resources Healthcare Fund I, Ltd. v. Fenelus, 853 So.
2d 500, 505 (Fla. 4th DCA 2003), we considered an identical arbitration
clause in a wrongful death action against a nursing home. There, the
agreement provided that nursing home would provide “nursing care,
personal care, or custodial care” to the resident. Id. at 502. The estate
claimed that the home had failed to provide adequate health care, nursing
care, and protective care, resulting in the resident’s death. We held that
these tort claims could be arbitrated under the agreement, because there
was “a strong nexus between the dispute giving rise to the lawsuit and the
contract containing the arbitration clause. That the claim sounds in
negligence (failure to exercise reasonable care) rather than breach of
contract (failure to fulfill a contractual obligation) does not ipso facto sever
an otherwise significant relationship between the contractual obligation
and the matter in dispute.” Id. at 506.

   While this agreement is very brief in the detail of the service it provides,
there is no question that the claims relate to the Center’s agreement to
provide for nursing services and care. As we are required to resolve any
doubts as to the scope of an arbitration agreement in favor of arbitration,
we conclude that the broad agreement requires arbitration of appellant’s
claims.

   Affirmed.

MAY and KUNTZ, JJ., concur.

                             *         *         *


                                       3
Not final until disposition of timely filed motion for rehearing.




                               4